PER CURIAM.
In this will contest action, which was timely filed except for the claim that separate service by the sheriff was not achieved pursuant to Ind. Code § 29-1-7-18, the Court of Appeals reversed the trial court’s dismissal. Milligan v. Denham (1990), Ind.App., 553 N.E.2d 1265. The petition to transfer, and the dissenting opinion of Chief Judge Ratliff, argue that the decision of the Court of Appeals is in conflict with Willman v. Railing (1988), Ind.App., 529 N.E.2d 122. We grant transfer to resolve this dispute.
Pursuant to Ind. Appellate Rule 11(B)(3), we expressly adopt and incorporate by reference the opinion of the Court of Appeals in the present case.
Transfer is granted and this cause is remanded to the trial court.
SHEPARD, C.J., and DeBRULER, PIVARNIK and DICKSON, JJ., concur.
GIVAN, J., dissents without opinion.